Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 15, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01044-CR
                                     ____________

                         IN RE GERALD J. DURDEN, Relator



                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   248th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 905,464



                             MEMORANDUM OPINION

       On December 5, 2011, relator Gerald J. Durden filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann §22.221; see also Tex. R. App. P. 52.1.
Relator asks this court to compel Chris Daniel, the District Clerk of Harris County, Texas,
to “immediately transmit a copy of the notice of appeal, the trial court’s certification of the
defendant’s right to appeal and the date when as filed to all appropriate parties[.]”

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code Ann. § 22.221. Because the petition for writ of mandamus
is directed toward a district clerk and such mandamus relief is not necessary to enforce this
court’s jurisdiction, we have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                   PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2